Crawford, justice.
[A case was heard and a motion for new trial made at •the May.term, 1881, of Troup superior court. An order was taken setting the hearing of the motion for new trial on the fifth day of July thereafter, and allowing until that time to perfect a brief of evidence. On the day set, the hearing and the right to perfect the-brief of evidence were continued until July 14, and again on the latter date, the motion was continued and set for hearing during the September term of Franklin superior court. During that term, it was ordered that the motion be continued until the first week of the November term of Troup superior court, but nothing wassaid.asto granting further time to perfect the brief, nor was there any *736reservation of rights as to the same. At the November term of Troup superior, court, the hearing was again continued until December 19th, following, “the rights of parties on that hearing to be just the same as if the motion were heard at this time.” On December 19th, .another continuance was had, and the hearing was set during Heard superior court in March following. This order ■contained some recitals looking on one side to an extension of time for perfecting the brief of evidence, and on the other side to a reservation of all rights touching the failure to have the brief prepared. A last continuance was then had to chambers in Troup county. When called for a hearing, the motion was dismissed, and movant excepted.] .